Hill, C. J.
1. The evidence as specifically set forth by the county judge • in his answer to the writ of certiorari is conclusive, unless traversed, and a reviewing court will not look to the evidence as set forth in the petition for certiorari to add to or in any manner to change the evidence as set forth in the answer. Evans v. Forsyth, 126 Ga. 589 (55 S. E. 490); Brown v. Gainesville, 125 Ga. 238 (53 S. E. 1002).
2. Where the evidence as set forth in the answer to the writ of certiorari, although weak, is sufficient to support the finding; and the only error assigned is that such finding was not supported by the evidence, this court will not interfere with the judgment of the superior court overruling the certiorari. Judgment affirmed.